FILED
                                                                     Mar 17 2020, 8:56 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marc Lopez                                                Curtis T. Hill, Jr.
The Marc Lopez Law Firm                                   Attorney General of Indiana
Indianapolis, Indiana
                                                          Ian McLean
Matthew Kroes                                             Supervising Deputy Attorney
Zac Bailey                                                General
Indianapolis, Indiana
                                                          Stephen Creason
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Jackelin Andrea Ramirez-Vera,                             March 17, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1368
        v.                                                Appeal from the Jennings Superior
                                                          Court
State of Indiana,                                         The Honorable Gary L. Smith,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          40D01-1810-CM-517



Najam, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020                           Page 1 of 17
                                          Statement of the Case
[1]   Jackelin Andrea Ramirez-Vera 1 appeals her conviction for operating a vehicle

      with an alcohol concentration equivalent to at least 0.15 gram of alcohol per

      100 milliliters of blood, as a Class A misdemeanor, following a bench trial.

      Ramirez presents three issues for our review, which we revise and restate as

      follows:


               1.       Whether the State presented sufficient evidence to
                        demonstrate that she was operating a vehicle when officers
                        found her intoxicated in her parked car.

               2.       Whether the State laid an adequate foundation for the
                        admission of a chemical blood test.

               3.       Whether the trial court erred when it admitted into
                        evidence her pre-Miranda statements.


[2]   We affirm.


                                   Facts and Procedural History 2
[3]   On the evening of August 12, 2017, Amanda Matern went to a bar. While at

      the bar, Matern met Ramirez, and the two “wound up leaving together” in

      Ramirez’ vehicle. Tr. at 9. Ramirez drove her car that night, and she drove the




      1
        At the beginning of her bench trial, Ramirez-Vera indicated that her preferred name is Ramirez. See Tr. at
      5. Accordingly, we will refer to her as Ramirez throughout this opinion.
      2
        We held oral argument in this case on March 3, 2020, at Wabash College in Crawfordsville. We thank
      counsel for their excellent advocacy and extend our appreciation to the administration, faculty, staff, and
      students of Wabash College for their hospitality.

      Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020                                Page 2 of 17
      “entire time.” Id. at 11. Sometime between 9:00 and 10:00 p.m., Nick

      Templeton observed Ramirez’ car “on the travel portion of the road” at “a stop

      sign” of a county road “getting ready to turn” onto Indiana State Road 3. Id. at

      16, 17. Ramirez’ vehicle was running and the brake lights were on, but the

      headlights were off. As Templeton approached the vehicle, he saw people in

      the car who appeared to be “passed out.” Id. at 17. Templeton also noticed

      that an individual in the car had her right “leg hiked up and the left leg was

      down . . . on the brake[.]” Id. Templeton called 9-1-1.


[4]   Deputy Garrett Hoppock with the Jennings County Sheriff’s Office responded

      to the call and arrived at the intersection at 10:53 p.m. When Deputy Hoppock

      arrived, he observed Ramirez’ vehicle to be on the county road “just west of

      State Road 3.” Id. at 21. Deputy Hoppock noticed that Ramirez’ vehicle was

      running but that the headlights were off. Deputy Hoppock then saw a broken

      beer bottle on the ground near the driver’s side door.


[5]   As Deputy Hoppock approached the vehicle, he initially did not see anyone

      inside. However, as he got closer, he observed two females in “the front

      passenger seat,” which had been “laid back,” and no one in the driver’s seat.

      Id. at 27. Deputy Hoppock then saw a pair of shoes and a pair of pants on the

      floor in front of the driver’s seat, and he noticed that Ramirez was “in a state of

      undress” on top of Matern in the front passenger seat. Id. Deputy Hoppock

      also observed an empty six-pack of beer in the back seat that was the same

      brand as the bottle he had found on the ground.



      Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020        Page 3 of 17
[6]   Deputy Hoppock knocked on the passenger’s side window and woke Ramirez

      and Matern up. Once they were awake, Ramirez “crawled over” to the driver’s

      seat and put her pants and shoes on. Id. at 29. She then opened the window,

      and Deputy Hoppock detected an odor of an “alcoholic beverage” emitting

      from the vehicle. Id. at 30. When Deputy Hoppock asked Ramirez questions,

      her answers were “pretty short.” Id. And Deputy Hoppock noticed that

      Ramirez “fumbled” with her identification card. Id.


[7]   Ramirez then exited the car. However, she had to “grab on to the door and pull

      herself from the vehicle,” which is an action Deputy Hoppock “[n]ormally”

      sees in “somebody that is impaired.” Id. at 31. At that point, Deputy Hoppock

      administered a series of field sobriety tests to Ramirez. Ramirez agreed to take

      two of the tests. The results of the horizontal gaze nystagmus test demonstrated

      that Ramirez was “impaired.” Id. at 39. And the results of the vertical gaze

      nystagmus test indicated that there was “a high dose of alcohol” present in her

      system. Id. at 41. Deputy Hoppock asked Ramirez to perform two additional

      field sobriety tests, but she “refused.” Id.


[8]   Deputy Hoppock read Ramirez the implied consent advisement, and Ramirez

      agreed to take a certified blood test. At that point, Deputy Hoppock

      transported Ramirez to a hospital. Once at the hospital, Virgil Mullikin drew

      Ramirez’ blood at 12:25 a.m. on August 13. The results of that test

      demonstrated that Ramirez had a blood alcohol concentration of 0.229 gram of

      alcohol per 100 milliliters of blood.



      Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020      Page 4 of 17
[9]    The State charged Ramirez with one count of operating a vehicle with an

       alcohol concentration equivalent to at least 0.15 gram of alcohol per 100

       milliliters of blood, as a Class A misdemeanor (Count I); one count of operating

       a vehicle while intoxicated, as a Class C misdemeanor (Count II); and one

       count of operating a motor vehicle without ever receiving a license, as a Class C

       misdemeanor (Count III).


[10]   The trial court held a bench trial on May 23, 2019. At the start of the bench

       trial, the State moved to dismiss Count III, which motion the trial court

       granted. The State then called Deputy Hoppock. Deputy Hoppock testified

       that Ramirez had told him “that she was driving earlier.” Id. at 31. At that

       point, Ramirez objected to the admission of her statements to Deputy Hoppock

       because those statements were made before Deputy Hoppock advised her of her

       Miranda rights. The trial court determined that Deputy Hoppock was “entitled”

       to ask Ramirez questions at that stage of his investigation and overruled her

       objection. Id. at 34. Deputy Hoppock then testified that Ramirez told him that

       she had been driving “earlier,” but that she had “drank too much, so she pulled

       over to sleep it off.” Id. at 35.


[11]   The State then called Mullikin as a witness. Mullikin testified that, when he

       drew Ramirez’ blood, he followed a specific protocol. He then testified that the

       protocol he had followed was “approved by all who reviewed it,” and that

       “usually” one of the people who reviews it is a physician. Id. at 53. And he

       testified that the pathologist, who is a physician, reviews “all policies” that go

       into place. Id. at 54.

       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020         Page 5 of 17
[12]   Ramirez objected to any evidence of Ramirez’ blood draw on the ground that

       the State had failed to lay an adequate foundation, namely, that the State had

       failed to establish that the protocol followed by Mullikin had been approved by

       a physician. The State responded and asserted that evidence of the blood draw

       was admissible because Mullikin testified that a pathologist, a physician, had

       reviewed the policy. The trial court overruled Ramirez’ motion.


[13]   Cheryl Anderson, a forensic scientist with the Indiana Department of

       Toxicology, then testified about the results of Ramirez’ blood test. During

       Anderson’s testimony, the State moved to admit the results of that test.

       Ramirez stated that she had “[n]o objections” to the admission of that evidence.

       Id. at 71. The court admitted the results of the blood test, which showed that

       Ramirez’ blood alcohol content was 0.229 gram per 100 milliliters of blood.


[14]   At the conclusion of the bench trial, the court found Ramirez guilty of Counts I

       and II. The court then vacated Count II and sentenced her to 365 days on

       Count I, with all but time served suspended to probation. This appeal ensued.


                                       Discussion and Decision
                                  Issue One: Sufficiency of the Evidence

[15]   Ramirez first asserts that the State failed to present sufficient evidence to




       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020         Page 6 of 17
       support her conviction on Count I. 3 Our standard of review on a claim of

       insufficient evidence is well settled:


                For a sufficiency of the evidence claim, we look only at the
                probative evidence and reasonable inferences supporting the
                verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do
                not assess the credibility of witnesses or reweigh the evidence.
                We will affirm the conviction unless no reasonable fact-finder
                could find the elements of the crime proven beyond a reasonable
                doubt. Id.


       Love v. State, 73 N.E.3d 693. 696 (Ind. 2017).


[16]   In order to convict Ramirez, the State was required to prove that she had

       operated a vehicle with an alcohol concentration equivalent to at least 0.15

       gram of alcohol per 100 milliliters of blood. Ind. Code § 9-30-5-1(b) (2019).

       Further, Indiana Code Section 9-30-6-15 provides:


                At any proceeding concerning an offense under IC 9-30-5 . . . ,
                evidence of the alcohol concentration that was in the blood of the
                person charged with the offense:


                         (1) at the time of the alleged violation; or




       3
          In her reply brief, Ramirez purports to challenge her conviction on Count II. Specifically, she asserts that,
       if she “were to succeed on her appeal and have her conviction on Count I reversed, her conviction on Count
       II would remain.” Reply Br. at 9. As we affirm her conviction on Count I, we need not address her
       argument on Count II.

       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020                                  Page 7 of 17
                        (2) within the time allowed for testing under section 2 of
                            this chapter;


               as shown by an analysis of the person’s breath, blood, urine, or
               other bodily substance is admissible.


       I.C. § 9-30-6-15(a). Section 2 provides that a chemical blood test “must be

       administered within three (3) hours after the law enforcement officer had

       probable cause to believe the person committed an offense under IC 9-30-5[.]”

       I.C. § 9-30-6-2(c). And, if the evidence establishes that a chemical test was

       taken “within the period allowed for testing under section two” and that the

       person had an illegal blood alcohol concentration, the trier of fact “shall

       presume” that the person had an illegal alcohol concentration at the time the

       person operated the vehicle. I.C. § 9-30-6-15(b). However, that presumption is

       rebuttable. Id.


[17]   On appeal, Ramirez argues that the State could only rely on the presumption

       that she had operated her vehicle with an alcohol concentration equivalent to

       more than 0.15 if it could prove that she had operated her vehicle at some point

       after 9:25 p.m., three hours before the blood test at 12:25 a.m., which she

       contends the State failed to do. Specifically, she asserts that the evidence

       demonstrates that she had stopped operating her car sometime before

       Templeton found her, which was as early as 9:00 p.m. We cannot agree.


[18]   In Mordacq v. State, 585 N.E.2d 22 (Ind. Ct. App. 1992), we considered whether

       a defendant had been operating a vehicle when officers found her asleep in her


       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020            Page 8 of 17
       car, which was parked on the street with its engine running. Id. at 23. On

       appeal, this Court explained:


               [D]efendants have been held to be operating the vehicle, when
               found at the wheel of a car with its engine running: on the
               median strip of a four-lane highway; stopped at an intersection,
               asleep; stuck in a snowbank on the median of an interstate
               highway; and, stopped in a lane of traffic on a county road,
               asleep.


       Id. (citations omitted). However, because “[t]here was no evidence that [the

       defendant’s] car was stopped in the travel portion of the roadway,” this Court

       held that the State had failed to show that the defendant was operating her

       vehicle when officers found her. Id.


[19]   Then, in Winters v. State, 132 N.E.3d 46 (Ind. Ct. App. 2019), this Court again

       considered whether a defendant was operating a vehicle when officers found the

       defendant asleep in a running vehicle. Id. at 47. In that case, the Court noted

       that “[u]nlike Mordacq,” the defendant’s vehicle was in the travel portion of the

       roadway. Id. at 50. Based on that fact, this Court held that the defendant was

       operating his vehicle at the time officers found him. Id. at 51.


[20]   In the present case, like in both Mordacq and Winters, Deputy Hoppock found

       Ramirez asleep in her vehicle with its engine running. But, as in Winters and

       unlike in Mordacq, Ramirez’ vehicle was in the roadway. Indeed, Templeton

       testified that he observed Ramirez’ vehicle “in the travel portion of the road” at

       a stop sign facing a state highway. Tr. at 17. Further, while she was in the

       passenger seat when Deputy Hoppock arrived, Ramirez does not dispute that
       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020         Page 9 of 17
       she was the only person to drive the vehicle that night, which was confirmed

       when Matern testified that Ramirez drove the “entire time.” Id. at 11. And,

       while the evidence demonstrates that she may have parked her car as early as

       9:00 p.m. and that the car was in the same location when Deputy Hoppock

       responded to the 9-1-1 call, “‘the State does not have to prove movement of the

       car.’” Winters, 132 N.E.3d at 49 (quoting Mordacq, 585 N.E.2d at 24). Based

       on the fact that Ramirez was the only person to have driven the car that night

       and the fact that the vehicle was stopped on the travel portion of the road with

       its engine running when Deputy Hoppock arrived on the scene at 10:53 p.m.,

       the State presented sufficient evidence to show that Ramirez was operating her

       vehicle at that time.


[21]   The crux of Ramirez’ argument on appeal is that the State failed to present

       evidence that the blood test was administered within three hours of her

       operating the vehicle and, as a result, the State could not rely on the

       presumption that her blood alcohol level was at least 0.15 at the time she

       operated the car. But, again, the State did present sufficient evidence from

       which a reasonable fact-finder could conclude that Ramirez was operating her

       vehicle when Deputy Hoppock arrived at her location at 10:53 p.m.

       Accordingly, the blood test, which was administered less than three hours later

       at 12:25 a.m., was timely conducted within three hours after Deputy Hoppock

       had probable cause to believe that she had committed an offense, and, as such,

       the State presented sufficient evidence to support her conviction.




       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020        Page 10 of 17
              Issue Two: Whether the State Laid an Adequate Foundation for the
                               Admission of the Blood Test

[22]   Ramirez next contends that the court abused its discretion when it admitted the

       results of her blood test as evidence. As our Supreme Court has stated:


               Generally, a trial court’s ruling on the admission of evidence is
               accorded a great deal of deference on appeal. Because the trial
               court is best able to weigh the evidence and assess witness
               credibility, we review its rulings on admissibility for abuse of
               discretion and only reverse if a ruling is clearly against the logic
               and effect of the facts and circumstances and the error affects a
               party’s substantial rights.


       Hall v. State, 36 N.E.3d 459, 466 (Ind. 2015).


[23]   Ramirez contends that the trial court abused its discretion when it admitted the

       results of the blood test as evidence because the State was unable to prove that

       Mullikin had performed the blood draw pursuant to a protocol approved by a

       physician, which Ramirez contends was a “foundational requirement” for the

       admission of that evidence. Appellant’s Br. at 18. To support her assertion,

       Ramirez relies on Indiana Code Section 9-30-6-6(a), which provides that blood

       samples collected at the request of a law enforcement officer as part of a

       criminal investigation must be obtained by a physician or “a person trained

       in . . . obtaining bodily substance samples and acting under the direction of or

       under a protocol prepared by a physician[.]” (Emphasis added.)


[24]   However, Ramirez failed to preserve this issue for our review. It is well settled

       that a contemporaneous objection at the time the evidence is introduced at trial

       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020             Page 11 of 17
       is required to preserve the issue for appeal. Brown v. State, 929 N.E.2d 204, 207

       (Ind. 2010). The purpose of this rule is to allow the trial judge to consider the

       issue in light of any fresh developments and also to correct any errors. Id.


[25]   Here, when the State questioned Mullikin about the protocol he had followed

       to obtain the blood sample, Ramirez objected to any evidence related to the

       blood test on the ground that the State had not provided an adequate

       foundation to support the admission of that evidence, which objection the trial

       court overruled. However, when the State later moved to admit the results of

       Ramirez’ blood test during Anderson’s testimony, Ramirez explicitly stated that

       she had “[n]o objections” to the admission of that evidence. Tr. at 71. Because

       Ramirez did not object at the time the challenged evidence was introduced at

       trial, she has failed to preserve this issue for our review. 4


                                   Issue Three: Pre-Miranda Statements

[26]   Finally, Ramirez asserts that the trial court abused its discretion when it

       admitted her pre-Miranda statements as evidence. As stated above, a trial

       court’s ruling on the admission of evidence is accorded a great deal of

       deference. Hall, 36 N.E.3d at 466. Accordingly, we will only reverse a trial




       4
         Wavier notwithstanding, Ramirez’ argument on this issue must fail. As discussed above, a trial court’s
       ruling on the admission of evidence is reviewed for an abuse of discretion. See Hall, 36 N.E.3d at 466. Here,
       Mullikin testified that the protocol he followed when he drew Ramirez’ blood was “approved by all who
       reviewed it[.]” Tr. at 53. And he testified that a pathologist, who is a physician, reviews “all policies” that
       go into place. Id. at 54. Further, Mullikin drew Ramirez’ blood at St. Vincent hospital. That evidence
       supports an inference that a physician had approved the protocol Mulliken followed. Accordingly, the trial
       court did not abuse its discretion when it admitted the results of the blood test as evidence.

       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020                                Page 12 of 17
       court’s ruling if it is clearly against the logic and effect of the facts and

       circumstances and the error affects Ramirez’ substantial rights. See id.


[27]   This Court has recently stated:


               In Miranda v. Arizona, 384 U.S. 436, 44, 86 S.Ct. 1602, 1612, 16
               L.E.2d 694 (1966), the United States Supreme Court held that
               the “prosecution may not use statements, whether exculpatory or
               inculpatory, stemming from custodial interrogation of the
               defendant unless it demonstrates the use of procedural safeguards
               effective to secure the privilege against self-incrimination.” Prior
               to any custodial interrogation, “the person must be warned that
               [s]he had a right to remain silent, that any statement [s]he does
               make may be used as evidence against h[er], and that [s]he has a
               right to the presence of an attorney, either retained or
               appointed.” Id. Statements elicited in violation of Miranda
               generally are inadmissible in a criminal trial. Loving v. State, 647
               N.E.2d 1123, 1125 (Ind. 1995).


       Hudson v. State, 129 N.E.3d 220, 224 (Ind. Ct. App. 2019). “A law enforcement

       officer’s duty to give Miranda warnings does not attach unless there has been

       such a restriction on the person’s freedom as to render him in custody.” Corbin

       v. State, 113 N.E.3d 755, 760 (Ind. Ct. App. 2018).


[28]   On appeal, Ramirez contends that her statements to Deputy Hoppock, which

       she made prior to receiving a Miranda warning, were inadmissible at trial. In

       particular, Ramirez told Deputy Hoppock that she had driven earlier in the

       evening but that she had had too much to drink so she pulled over to sleep.

       Ramirez asserts that an officer is required to give Miranda warnings “‘at the

       moment during the investigation of an accident that an officer knows or should

       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020              Page 13 of 17
       know that the investigation is contemplating a crime[.]’” Appellant’s Br. at 20

       (quoting Moore v. State, 723 N.E.2d 442, 450 (Ind. Ct. App. 2000)). And

       Ramirez asserts that Deputy Hoppock “immediately found circumstantial

       evidence” that a crime had been committed. Id. at 21. Accordingly, Ramirez

       asserts that Deputy Hoppock was required to advise her of her Miranda rights,

       and she maintains that any statements she made prior to that advisement were

       inadmissible.


[29]   This Court addressed a similar issue in State v. Hicks, 882 N.E.2d 238 (Ind. Ct.

       App. 2008). In that case, an officer responded to a report of a vehicle stopped

       on railroad tracks. Id. at 239. When the officer arrived, he spoke with several

       individuals who were at the scene, including the defendant. Id. at 240. During

       the conversation, the officer noticed that the defendant smelled of alcohol and

       showed signs of intoxication. Id. The officer then asked the defendant a series

       of questions about who owned the car and who had driven the car. Id. The

       defendant ultimately admitted that she had driven the car. Id. The officer then

       administered field sobriety tests, which the defendant failed. Id. Prior to her

       trial, the defendant filed a motion to suppress the statements she had made to

       the officer on the ground that she had made those statements in violation of her

       Miranda rights. Id. The trial court granted her motion. Id.


[30]   On appeal, the defendant maintained that the officer was required to advise her

       of her Miranda rights because the officer suspected that she had committed the

       crime of driving while intoxicated. Id. at 242. This Court first noted that “our

       supreme court has consistently stated that questioning an individual the police
       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020      Page 14 of 17
       suspect of a crime does not inherently render the questioning custodial

       interrogation requiring Miranda warnings.” Id. The Court further noted that

       the encounter was “substantially similar to a traffic stop” and stated:


               In Berkemer v. McCarty, 468 U.S. 420, 440. 140 S. Ct. 3138, 82
               L.Ed.2d 317 (1984), the Court concluded that the “noncoercive
               aspect of ordinary traffic stops prompts us to hold that persons
               temporarily detained pursuant to such stops are not ‘in custody’
               for the purposes of Miranda.” Although the Court recognized
               that the defendant had been seized, it noted the brief nature of
               such stops, and that such stops “commonly occur in the public
               view, in an atmosphere far “less ‘police dominated’ than that
               surrounding the kinds of interrogation at issue in Miranda itself.”
               Pennsylvania v. Bruder, 488 U.S. 9, 10, 109 S. Ct. 205, 102
               L.Ed.2d 172 (1988) (per curiam) (quoting Berkemer, 468 U.S. at
               439-39, 104 S. Ct. 3138). In Bruder, the Court relied on Berkemer
               in holding that police officers were not required to give Miranda
               warnings where an officer “ask[ed] respondent a modest number
               of questions and request[ed] him to perform a simple balancing
               test at a location visible to passing motorists.” Id. at 11.


       Id. at 243 (alterations in original). This Court concluded that, because “police

       are allowed to ask questions and request sobriety tests of motorists whom they

       pull over, we see no reason why [the officer] could not act similarly when he

       encountered [the defendant] in the immediate vicinity of a disabled vehicle.”

       Id. Accordingly, this Court held that the defendant was not in custody when

       she told the officer that she had been driving the vehicle.


[31]   Similarly, here, Deputy Hoppock responded to a report of a vehicle stopped in

       the roadway. When Deputy Hoppock arrived, he noticed Ramirez in her

       vehicle. He then spoke with Ramirez and noticed signs of intoxication. At that
       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020        Page 15 of 17
       point, Deputy Hoppock asked Ramirez questions, and Ramirez responded that

       she had driven the car earlier in the evening but that she had pulled over

       because she had had too much to drink. As in Hicks, that encounter was

       substantially equivalent to a traffic stop during which police are allowed to ask

       questions and request sobriety tests. Accordingly, we see no reason why

       Deputy Hoppock could not act similarly when he encountered Ramirez in her

       stopped vehicle. We therefore hold that Ramirez was not in custody when she

       made her statements to Deputy Hoppock, and, as such, the trial court did not

       err when it admitted those statements as evidence.


                                                  Conclusion
[32]   In sum, the State presented sufficient evidence to prove that Ramirez was

       operating her vehicle when officers arrived at her location at 10:53 p.m. and, as

       such, that the blood test was timely administered less than three hours after

       Deputy Hoppock had probable cause to believe she had committed an offense.

       Accordingly, the State was entitled to rely on the presumption that she had

       operated her vehicle with an alcohol concentration equivalent to at least 0.15

       gram of alcohol per 100 milliliters of blood. Further, Ramirez did not preserve

       for our review her claim that the trial court abused its discretion when it

       admitted the results of the blood test. And the trial court did not err when it

       admitted Ramirez’ pre-Miranda statements as evidence because Ramirez was

       not in custody at that time. We therefore affirm her conviction.


[33]   Affirmed.


       Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020       Page 16 of 17
May, J., and Altice, J., concur.




Court of Appeals of Indiana | Opinion 19A-CR-1368 | March 17, 2020   Page 17 of 17